UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-5314


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ALEJANDRO MATA-MALDONADO,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (4:10-cr-00054-D-1)


Submitted:   August 18, 2011                 Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E.B. Holding, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          After         Alejandro       Mata-Maldonado      pleaded        guilty     to

illegal   reentry       by    a     convicted     felon,    the    district       court

calculated his advisory Guidelines range at 18 to 24 months’

imprisonment.     The        district     court    then     varied    upwards       and

sentenced Mata-Maldonado to 42 months’ imprisonment, based upon

his   repeated    disregard         for   immigration       laws     and    the     near

certainty that he would again re-enter the country illegally.

Mata-Maldonado      appeals,         asserting      that     his     sentence       was

unreasonable because (1) the district court failed to address

his argument that an eight-level increase of his base offense

level based on a prior conviction was sufficient to punish him

and (2) the sentence was unduly harsh.*                    Finding no error, we

affirm.

          We     review       the    district     court’s    sentence,       “whether

inside, just outside, or significantly outside the Guidelines

range,”   under     a     “deferential         abuse-of-discretion         standard.”

Gall v. United States, 552 U.S. 38, 41 (2007).                       In determining

procedural reasonableness, we consider inter alia whether the

      *
       Mata-Maldonado also argues that the district court erred
by not first considering a departure prior to imposing a
variance.   However, he acknowledges that we rejected such an
argument in United States v. Diosdado-Star, 630 F.3d 359, 366
(4th Cir.), cert. denied, 131 S. Ct. 2946 (2011).




                                           2
district     court     considered       the    arguments       presented    by    the

parties.     United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).      When reviewing for substantive reasonableness, we “take

into account the totality of the circumstances, including the

extent of any variance from the Guidelines range.”                         Gall, 552

U.S. at 51.

             Mata-Maldonado first challenges his sentence on the

ground that the district court failed to adequately consider his

argument that his Guideline calculation rested heavily on the

determination that he re-entered the United States after having

been convicted of an aggravated felony.                   Mata-Maldonado argued

that his prior burglary conviction was not serious enough to

support such a large enhancement and urged the court not to

impose a variance sentence in recognition of the fact that the

Guidelines range was already harsh.              However, the district court

explicitly considered and rejected this argument, ruling that,

while the Guidelines range was properly calculated, it failed to

take into account Mata-Maldonado’s “relentless and persistent”

violation of the immigration laws.              In addition, the court noted

that   it    would    have    imposed    the   same     sentence,   even     if   the

Guidelines enhancement had not been applied.

             Turning     to    the   substantive        reasonableness       of   the

sentence,     we     afford   “due   deference     to    the    district     court’s

decision that the [18 U.S.C.A.] § 3553(a) [(West 2000 & Supp.

                                          3
2011)] factors, on a whole, justify the extent of the variance.”

Gall, 552 U.S. at 51.          Our review of the record reveals that the

district       court        meticulously        considered       Mata-Maldonado’s

circumstances and history, the seriousness of the offense, the

need to protect the public and deter criminal activity, and the

twenty-year statutory maximum sentence for the offense.                          The

court decided that the variance sentence was sufficient but not

greater than necessary to accomplish the purposes of § 3553(a).

We find that the extent of the deviation from the Guidelines

range   was    adequately      explained       and   well   within   the   district

court’s discretion.

              Thus,    we   conclude   that     the   district    court    did   not

abuse its discretion in sentencing Mata-Maldonado.                   We therefore

affirm the district court’s judgment.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                           AFFIRMED




                                           4